Burr, J.:
I concur in the result. After plaintiff had testified respecting the occurrence which resulted in his fall and consequent injury, he was asked this question: “What happened after that, after you fell ? ” The question was not improper and no objection was made thereto. Plaintiff answered, “Well, I asked Mr. Stackhouse how he could be so foolish, foolish (sic) and turn that rudder stock, when I was hanging on to it.” Mr. Stackhouse was defendant’s foreman and was acting as *480superintendent. Defendant’s counsel thereupon moved to strike out the answer “as incompetent, irrelevant and immaterial, and not in any way binding on this defendant, being a self serving declaration in favor of the plaintiff.” This motion was denied and an exception was taken. I agree with the presiding justice that the evidence was improperly received, and that the motion to strike the same from the record should have been granted. But, in view of other testimony given in the case, it seems to me that the answer given could not have affected the result, and that if it was error to deny the motion, such error was negligible in character. The succeeding question, apparently intended to elicit the reply of Mr. Stackhouse to this statement and in response to which plaintiff testified “ He didn’t answerme at all,” was not objected to. I, therefore, vote for affirmance.